Citation Nr: 1434549	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  11-18 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for left ear otitis media.

2. Entitlement to service connection for bilateral mixed hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from December 1967 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Paul, Minnesota.

In May 2013, the Veteran testified before the undersigned Veterans Law Judge via live videoconference.  A transcript of that proceeding is associated with the Veteran's electronic (Virtual VA) claims file.

The Board has recharacterized the issue on appeal regarding left ear otitis media as requiring new and material evidence to reopen.  A review of the claims file reveals that entitlement to service connection for left ear otitis media was denied in a May 1976 rating decision.  As the Veteran had previously sought service connection for that condition unsuccessfully, new and material evidence is required to reopen those claims.  See 38 U.S.C.A. § 5108.


FINDINGS OF FACT

1. At his May 2013 Board hearing, prior to promulgation of a decision in the appeal of the issue of reopening entitlement to service connection for left otitis media, the Veteran withdrew this appeal.

2. Bilateral mixed hearing loss did not have its clinical onset in service and is not otherwise related to active duty; sensorineural hearing loss was not exhibited within the first post service year.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of the issue of reopening entitlement to service connection for left otitis media have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2. Bilateral mixed hearing loss was not incurred or aggravated in service, and sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The RO's January 2009 notice letter advised the Veteran of the foregoing elements of the notice requirements with respect to the issues on appeal.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters. 

The Board also finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The Veteran's service treatment records are associated with the claims folder, as well as all VA and private treatment records identified by the Veteran.  The Veteran has not identified any additional relevant, outstanding records that need to be obtained before deciding his claim.  Therefore, VA's duty to further assist the veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2013); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  

VA also satisfied its duty obtain a medical opinion when required.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was afforded a VA examination in March 2009.  In addition, several VA medical opinions have been sought in this matter.  There is no indication that the examination or any of the medical opinions in this case are somehow inadequate or faulty.  Thus, VA satisfied its duty to obtain a medical opinion in this case.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A (West 2002); 38 C.F.R. § 3.159  (2013).




Analysis

I. Withdrawal of Appeals

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  Withdrawal may be made by the appellant or an authorized representative.  38 C.F.R. § 20.204.

At his May 2013 hearing, the Veteran requested withdrawal of his appeal on the issue of reopening his claim for service connection for left ear otitis media. Accordingly, the Board does not have jurisdiction to review the appeal as to that issue and the appeal is dismissed.

II. Service Connection

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

Certain chronic disabilities are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it is appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

The report of the March 2009 VA examination indicates that the Veteran currently suffers from bilateral hearing loss for VA purposes.  See 38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran has alleged exposure to loud noise while in service.  The Veteran's Form DD-214 reveals that the Veteran's military occupational specialty (MOS) was motor transport.  This MOS is credited with moderate probability of hazardous noise exposure.  See Veterans Benefits Administration Fast Letter 10-35 (September 2, 2010) (modifying the development process in claims for hearing loss and/or tinnitus).  Thus, the Veteran's exposure to loud noise while in service is conceded in this instance.

The Board has initially considered whether presumptive service connection is warranted for the sensorineural hearing loss.  However, the record fails to show that sensorineural hearing loss was manifested to a degree of 10 percent within the one year following his service discharge in 1968.  Although the Veteran has stated that he has experienced decreased hearing since service, he is not competent to determine that he had sensorineural hearing loss to a measurable degree within the first post service year.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 38 C.F.R. § 3.385.  There is simply no competent evidence of record to show that the Veteran had mixed hearing loss to a degree of 10 percent within one year of separation from service.  See id.  The Board notes that audiometric testing in 1976 did not reveal sensorineural hearing loss or a hearing loss that was compensably disabling.  As such, the Board finds that presumptive service connection is not warranted for sensorineural hearing loss.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Veteran was afforded a VA examination in March 2009.  There, the examiner, Dr. S., concluded that it is at least as likely as not that the Veteran's hearing loss disability is partially due to or caused by in-service noise exposure.  As rationale, Dr. S. noted the Veteran's clinical presentation, his normal hearing upon entrance, the lack of any evidence showing normal hearing at separation, and the Veteran's reports of hearing loss since service.  Dr. S. also noted the Veteran's alleged non-use of hearing protection during service and his likely or certain military trauma.

The Veteran's claims folder was forwarded to a VA physician, Dr. G., in December 2010 for an opinion as to the etiology of the Veteran's bilateral mixed hearing loss.  After reviewing the Veteran's claims file, Dr. G. concluded that "...the Veteran's current mixed hearing loss is not likely to be related to either noise exposure while in service...."  As rationale, Dr. G. explained that "[s]everal audiograms from the period between 1974 and 1976 showed fairly normal hearing with normal bone conduction and very mild conductive hearing loss."  Dr. G. specifically noted an April 1976 hearing test with indicated normal inner ear function.  As Dr. G. explained "[h]ad [the Veteran] suffered any significant damage from noise exposure while in service, it is unlikely that he would show normal bone conduction in 1976.  There was only mild conductive hearing loss which is likely secondary to adhesive otitis."  

In March 2011, Dr. G. tendered an addendum opinion.  There, he considered a March 1968 service treatment record.  Dr. G. explained that record merely showed that the Veteran had fluid in his left ear.  According to Dr. G., "...removal of fluid is a routine ENT procedure which cannot explain current existing hearing loss.  The procedure itself cannot cause hearing loss."  Instead, Dr. G. reiterated that the "...the Veteran had normal bone conduction on audiogram from 4/21/75, which rules out any significant noise exposure during service (Dec. 67-April 68)."

The matter was sent for another VA medical opinion in February 2012.  At that time, Dr. K. concluded that "current hearing loss, more likely than not, is due to military acoustical trauma based on rational [sic] C below and no discharge audiometric testing."  No rationale was included.  The Board notes that Dr. K.'s opinion is of very limited probative value.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (much of a medical opinion's probative value is found in its rationale supporting the conclusion).

The matter was again forwarded to Dr. G. for another addendum opinion in June 2012.  There, Dr. G. stated that he disagreed with Dr. K.'s opinion.  He noted that Dr. K. "...did not document that he thoroughly reviewed the Veteran's medical records, did not address surgical procedures that were performed in the past and I completely disagree with this interpretation of date." Dr. G. referred to his medical opinion provided in December 2010.

The matter was then considered by another VA physician, Dr. M., who stated that she concurred with Dr. G.'s opinion.  After reviewing the claims file, Dr. M. stated that given that the Veteran had normal bone conduction in 1976, it is unlikely that the Veteran would have "...[n]euralsensory hearing loss due to noise exposure during military service." For that reason, the examiner concluded that "...it is my opinion that 100% of the veteran[']s current hearing loss is not related to noise exposure during military service...."

The Veteran submitted a private medical opinion from Dr. P., dated March 2013.  Dr. P. stated:

This pattern on sensorineural hearing loss (with the absence of any significant conductive component) is just as likely as not a result of his military noise exposure.  In fact, his military noise exposure, likely being significantly greater than any civilian noise exposure, is likely partially a significant component of the noise-induced pattern of hearing loss.  It is my opinion that the diminished speech discrimination is likely related to this acoustic trauma as well.

Dr. P. explained that he reviewed the Veteran's service records.  However, as discussed above, a medical opinion's value is usually found in any rationale that supports a conclusion.  See Bloom, 12 Vet. App. at 187.  Dr. P. never provides any rationale to support his opinions.  Thus, Dr. P.'s opinions are of limited probative value.  See id. 

The Board notes that every medical opinion of record is deemed competent and the Board has absolutely no reason to question the credibility of any of the opinions discussed above.

In cases, as here, where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the Court stated: 

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators ....

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

In this instance, the Board finds that the negative opinions of Drs. G. and M. outweigh those of those of Drs. S., K., and P.  To that end, the Board notes the diminished probative value of the opinions of Drs. K. and P., as neither of those opinions offered rationales supporting their ultimate conclusions.  See Bloom, 12 Vet. App. at 187.  Given that Drs. K. and P. provided no rationales to support their conclusions, the probative value of their opinions is limited.

Further, in juxtaposing the negative nexus opinions of Drs. G. and M. from the detailed positive opinion and rationale of Dr. S., the Board finds that the negative opinions outweigh the positive opinion.  Drs. G. and M. focused on the April 1976 bone conduction testing performed.  Both examiners made clear that, despite the lack of a separation examination, had the Veteran suffered hearing loss due to in-service noise exposure, the Veteran would not have displayed normal bone conduction in April 1976.  Dr. G. clearly explained that the Veteran displayed normal bone conduction at that time and because of that, it was unlikely that the Veteran's hearing loss was related to in-service noise exposure.  On the other hand, Dr. S., while providing a detailed positive nexus opinion, failed to acknowledge the "normal" bone conduction testing results from April 1976 and instead focused on the lack of a separation examination.  Dr. G. explained that despite the lack of a separation examination, had the Veteran suffered hearing loss related to his military noise exposure, the Veteran would not have shown normal bone conduction in 1976.  Thus, the Board deems the opinion of Dr. G. as being the most probative as he considered all the relevant facts in rendering an opinion. 

To the extent that the Veteran asserts that his current bilateral mixed hearing loss is etiologically related to the Veteran's military service, as a layperson he is simply not competent to opine on such a complex medical question.  Jandreau, 492 F.3d at 1377.

Regarding the theory of continuity of symptomatology, the Board finds the Veteran's present statements that he has experienced right ear hearing loss since service not credible.  Specifically, in his June 1968 claim for benefits, the Veteran asserted that he was only experiencing hearing loss in his left ear.  Further, in an April 1976 VA examination report, the Veteran only specified that he suffered from loss of left ear hearing.  Thus, given the inconsistencies between the Veteran's earlier statements (where right ear hearing loss was not alleged) and his present statements (where he claims hearing loss since service bilaterally), the Board finds his statements asserting continuous symptoms of right ear hearing loss not credible, rendering those statements valueless.  See Cazula v. Brown, 7 Vet. App. 498 (1995) (consistency of evidence to be used in determining credibility).

Regarding the Veteran's assertions that he has suffered left ear hearing loss since service, the Board finds those statements less probative than the competent and probative medical opinion of Dr. G.  From the mid-1970s until 2009, the record shows no complaints of left ear hearing loss whatsoever.  Further, Dr. G. explained that "[s]everal audiograms from the period between 1974 and 1976 showed fairly normal hearing...and very mild conductive hearing loss." December 2010 VA Examination Report.  Dr. G. explained that mild conductive hearing loss was likely secondary to adhesive otitis media.  See id.  Thus, while the Veteran experienced mild conductive hearing loss in the mid-1970s, that hearing loss was likely related to the Veteran's otitis media, not any incident of service.  Despite the Veteran's assertions of left ear hearing loss since service, the evidence of record indicates that left ear hearing loss shown following service was related to left ear otitis media, which is not at all related to the Veteran's period of active service.

In conclusion, the evidence of record does not show that the Veteran developed sensorineural hearing loss to a degree of 10 percent within one year of separating from service.  Moreover, concerning nexus, the weight of the probative evidence is against the Veteran's claim of service connection.  Finally, that probative evidence against the Veteran's claim under the theory of continuity of symptomatology.  Regarding right ear hearing loss, the Veteran's claims of decreased hearing since service are not credible.  Regarding left ear hearing loss, the weight of the evidence indicates that the mild conductive hearing loss the Veteran experienced in the mid-1970s was due to an acute ear infection and not a chronic hearing loss related to the Veteran's period of active service.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for bilateral mixed hearing loss, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107.


ORDER

The appeal of whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for left ear otitis media is dismissed.

Entitlement to service connection for mixed bilateral hearing loss is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


